DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. 

Claim Interpretation
I.	35 U.S.C. 112(f): controlling law and MPEP guidance
Generally, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See, e.g., MPEP 2111.01.
Pursuant to 35 U.S.C. 112(f), “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” As explained in MPEP 2181 I., claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)    	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim limitation creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). That presumption, however, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
II.	The functional limitation, suspension arrangement, of claims 5,11, and 20 will NOT be interpreted under 35 U.S.C. 112(f)
Claims 5,11, and 20 recite a suspension “arrangement” that suspends and allows movement of the lens carrier. This limitation satisfies prongs (A) and (B) above because it uses the generic placeholder, arrangement, and is followed by the suspension and movement allowance functions. However, it fails to satisfy prong (C) because the specification and drawings inform one of ordinary skill in the art that the limitation denotes structure. Therefore, it will NOT be interpreted under 35 U.S.C. 112(f).
Expanding on prong C, the Federal Circuit has established that the “sufficient structure, material or acts” analysis does not focus on the claim language in isolation. Inventio Ag v. Thyssenkrupp Elevator Americas, 649 F.3d 1350, 1356 (Fed. Cir. 2011). Claims are interpreted in light of the written description supporting them, and that is true whether or not the claim construction involves interpreting a "means" clause. Id. In deciding whether the presumption that a claim limitation not reciting the term “means” is not to be interpreted under 35 U.S.C. 112(f) has been rebutted, the focus remains on whether the claim as properly construed recites sufficient structure, material, or acts to entirely perform the recited function. Id. To determine the proper construction of a claim term, we look to the words of the claims themselves, the written description, the prosecution history, and any relevant extrinsic evidence. Id.
Accordingly, MPEP 2181 I. C. states that, “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function.” 
After reviewing the specification and drawings, the Examiner submits that they describe and illustrate the suspension arrangement so as to affirm the presumption that it should not be treated in accordance with 35 U.S.C. 112(f). Specifically, in the drawings, the camera is specifically drawn in a structural context, with the suspension arrangement included as a distinct structural component within the overall camera design (see, e.g., Figs. 2A and 2B). Additionally, in the describing the figures, the specification describes how the suspension arrangement is designed within the overall functionality of the camera and provides a specific example of a structural element that may embody the arrangement (e.g., leaf springs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2021/0195073).
As to claim 1, Saito et al. teaches a camera (Fig. 19, camera module “51”), comprising: 
a lens group comprising one or more lens elements (Fig. 19, imaging lenses “55”) that define an optical axis (unnumbered dashed optical axis extending through lenses “55”); 
an image sensor package (Fig. 19, image sensor “52” and module substrate “67”), comprising: 
a substrate (Fig. 19, module substrate “67”); and 
an image sensor (Fig. 19, image sensor “52”) attached to the substrate ([0139], lines 4-7), the image sensor to capture image data based on light that passes through the lens group (e.g., [0136], lines 4 and 5); and 
an actuator (Fig. 19, OIS actuator “53”) to move at least one of the lens group or the image sensor ([0134], lines 1-3), the actuator comprising: 
a magnet-coil group (Fig. 19, OIS magnet “63” and OIS coil “64”), comprising: 
a magnet (Fig. 19, OIS magnet “63”); and 
a coil (Fig. 19, OIS coil “64”) to electromagnetically interact with the magnet ([0137], lines 3-9); 
wherein: 
the magnet-coil group is disposed within a cavity that is located, in a first direction orthogonal to the optical axis, between at least a portion of the image sensor package and a side wall of the camera (Fig. 19, cavity created by base “57” and sensor cover “58”); and 
each of the magnet and the coil at least partially extends, in a second direction parallel to the optical axis, past an upper surface of the image sensor toward a bottom of the camera (Fig. 19).
	Although Saito et al. does not expressly state it, the Examiner takes official notice to the use of voice coils that are used with magnets to drive either a camera lens or image sensor for image stabilization or focusing as well known in the art. One of ordinary skill in the art would have been motivated to use a voice coil as Saito’s OIS coil because they provide numerous advantages, like simple construction and low hysteresis.
As to claim 2, Saito et al. teaches the camera of claim 1, further comprising: 
a shield can (Fig. 19, cover “71” and base “57”) that covers at least a portion of the camera ([0143]), the shield can comprising: 
a top wall (Fig. 19, horizontal leg of cover “71”); and 
the side wall of the camera (Fig. 19, vertical leg of cover “71” and vertical protruding portion of base “57” on which the vertical leg is positioned), wherein the side wall is interconnected with the top wall and that is oriented at a non-zero angle relative to the top wall (Fig. 19, 90-degree angle between the horizonal and vertical legs). 

2.	Claims 1,7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eromaki (US # 10,165,162).
As to claim 1, Eromaki teaches a camera (Fig. 3A, camera device “300”), comprising: 
a lens group comprising one or more lens elements that define an optical axis (Fig. 3A, lens assembly “310”); 
an image sensor package (Fig. 3A, image sensor “322” and PCB substrate “324”), comprising: 
a substrate (Fig. 3A, PCB substrate “324”); and 
an image sensor (Fig. 3A, image sensor “322”) attached to the substrate (col. 5, lines 28 and 29), the image sensor to capture image data based on light that passes through the lens group (e.g., col. 2, lines 5 and 6); and 
an actuator (Fig. 3A, linear magnetic actuator “302”) to move at least one of the lens group (col. 5, lines 26-28) or the image sensor, the actuator comprising: 
a magnet-coil group (Fig. 3A, magnet  “318” and coil “317”), comprising: 
a magnet (Fig. 3A, magnet  “318”); and 
a coil (Fig. 3A, coil  “317”) to electromagnetically interact with the magnet (col. 5, lines 26-28); 
wherein: 
the magnet-coil group is disposed within a cavity that is located, in a first direction orthogonal to the optical axis, between at least a portion of the image sensor package and a side wall of the camera (Figs. 1A, 1B, and 3A, cavity formed by at least an inherent side portion of housing of imaging device “102” or housing of mobile device “100” and the lens housing “304”); and 
each of the magnet and the coil at least partially extends, in a second direction parallel to the optical axis, past an upper surface of the image sensor toward a bottom of the camera (Fig. 3A).
	Although Eromaki does not expressly state it, the Examiner takes official notice to the use of voice coils that are used with magnets to drive either a camera lens or image sensor for image stabilization or focusing as well known in the art. One of ordinary skill in the art would have been motivated to use a voice coil as Eromaki’s coil because they provide numerous advantages, like simple construction and low hysteresis.
As to claim 7, Eromaki teaches the camera of claim 7 as detailed above in the rejection of claim 1. Additionally, Eromaki discloses that the camera is incorporated in a device (Fig. 1A, mobile device “100”), comprising: 
one or more processors; and 
memory storing program instructions executable by the one or more processors to control operations of a camera (The Examiner submits that a processor executing stored instructions is inherent in a mobile device like Eromaki’s.). 
As to claim 13, Eromaki teaches the device of claim 7, wherein the VCM actuator comprises an autofocus (AF) actuator to move the lens group in the second direction parallel to the optical axis (Fig. 3A; col. 5, lines 16-19; col. 6, lines 3-6).



3.	Claims 7,8, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2021/0195073) in view of Ta Van et al. (US 2021/0185201).
As to claim 7, Saito et al. teaches the camera of claim 7 as detailed above in the rejection of claim 1. However, the reference fails to disclose that the camera is incorporated into a device comprising one or more processors and memory storing program instructions executable by the one or more processors to control operations of the camera.
In the same field of endeavor, Ta Van et al. discloses an electronic device (Fig. 1A, electronic device “100”) comprising a processor and non-volatile memory that inherently stores processor executable instructions ([0072] and [0073]). The device further includes a camera assembly (Fig. 1B, camera assembly “200”) including a plurality of camera modules (Fig. 2, camera modules “211-213”) mounted on a supporting frame (Fig. 3, supporting frame “230”). The supporting frame is positioned within a housing the electronic device (Fig. 1A, housing “110”; [0078]). Additionally, Ta Van et al. discloses that the camera modules may have different functions. As an example, two camera modules may have different focal lengths ([0084], lines 3-5). In light of the teaching of Ta Van et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to implement Saito’s camera module as one of a plurality of differently-operating modules within an electronic device in the manner disclosed by Ta Van et al. because an artisan of ordinary skill in the art would recognize that positioning the camera modules in an electronic device would allow for simple, user-friendly image capture control with sleek design and enhanced stability. Also, by assigning different functions to the modules, versatile image capture can be realized. 
As to claim 8, Saito et al., as modified by Ta Van et al., teaches the device of claim 7, wherein the camera further comprises: 
a shield can (see Saito et al., Fig. 19, cover “71” and base “57”) that covers at least a portion of the camera (see Saito et al., [0143]), the shield can comprising: 
a top wall (see Saito et al., Fig. 19, horizontal leg of cover “71”); and 
the side wall of the camera (see Saito et al., Fig. 19, vertical leg of cover “71” and vertical protruding portion of base “57” on which the vertical leg is positioned), wherein the side wall is interconnected with the top wall and that is oriented at a non-zero angle relative to the top wall (see Saito et al., Fig. 19, 90-degree angle between the horizonal and vertical legs).
As to claim 14, Saito et al., as modified by Ta Van et al., teaches the device of claim 7, wherein: 
the camera is a first camera; and 
the device further comprises: 
a second camera (see Ta Van et al., Fig. 2, any two of camera modules “211-213”); 
an outer cover that encases at least a portion of the device (see Ta Van et al., Fig. 1, housing “110”); and 
a chassis (see Ta Van et al., Fig. 3, supporting frame “230”) to which the first camera and the second camera are attached in a fixed position relative to the outer cover (see Ta Van et al., e.g., [0101]).
	As to claim 15, Saito et al., as modified by Ta Van et al., teaches the device of claim 14, wherein: 
the first camera is configured with a first focal length; and 
the second camera is configured with a second focal length different than the first focal length (see Ta Van et al., [0084], lines 3-5).
	The combination of Saito et al. and Ta Van et al. detailed above in the rejection of claim 7 forms the basis for the rejection of claim 16 below.
16. A system (see Ta Van et al., Fig. 3), comprising: 
a chassis (see Ta Van et al., Fig. 3, supporting frame “230”) for mounting multiple cameras (see Ta Van et al., Fig. 2, camera modules “211-213”); 
a first camera attached to the chassis (see Ta Van et al., Fig. 2, any one of camera modules “211-213”; [0101]), wherein a portion of the first camera extends through a first aperture defined by the chassis (see Ta Van et al., Fig. 4, apertures associated with modules positions); 
a second camera attached to the chassis (see Ta Van et al., Fig. 2, any one of camera modules “211-213”; [0101]), wherein a portion of the second camera extends through a second aperture defined by the chassis (see Ta Van et al., Fig. 4, apertures associated with modules positions), and wherein the second camera comprises: 
a lens group comprising one or more lens elements that define an optical axis; 
an image sensor package, comprising: 
a substrate; and 
an image sensor attached to the substrate, the image sensor to capture image data based on light that passes through the lens group; and
a voice coil motor (VCM) actuator to move at least one of the lens group or the image sensor, the VCM actuator comprising: 
a magnet-coil group, comprising: 
a magnet; and 
a coil to electromagnetically interact with the magnet;
wherein: 
the magnet-coil group is disposed within a cavity that is located, in a first direction orthogonal to the optical axis, between at least a portion of the image sensor package and a side wall of the second camera; and 
each of the magnet and the coil at least partially extends, in a second direction parallel to the optical axis, between past an upper surface of the image sensor toward a bottom of the second camera (See rejection of claim 1 above in view of Saito et al.).
	As to claim 17, Saito et al., as modified by Ta Van et al., teaches the system of claim 16, wherein the second camera further comprises: 
a shield can (see Saito et al., Fig. 19, cover “71” and base “57”) that covers at least a portion of the camera (see Saito et al., [0143]), the shield can comprising: 
a top wall (see Saito et al., Fig. 19, horizontal leg of cover “71”); and 
the side wall of the camera (see Saito et al., Fig. 19, vertical leg of cover “71” and vertical protruding portion of base “57” on which the vertical leg is positioned), wherein the side wall is interconnected with the top wall and that is oriented at a non-zero angle relative to the top wall (see Saito et al., Fig. 19, 90-degree angle between the horizonal and vertical legs).

Allowable Subject Matter
Claims 3-6,9-12, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: As to claims 3,9, and 18, the prior art fails to disclose a camera comprising a voice-coil motor (VCM) actuator, comprising a coil and magnet, and a lens carrier protrusion, where the VCM moves the lens carrier and the coil, magnet, and protrusion each extend past an upper surface of an image sensor. Claims 4-6,10-12,19, and 20 are allowable because they depend in either claim 3, claim 9, or claim 18.
The embodiment of Saito et al. relied upon in the rejections above illustrates a coil and magnet that extend past an upper surface of an image sensor but that operate to move an image sensor assembly not a lens carrier; the embodiment is specifically designed for fixed lens. Another embodiment of Saito et al. (Fig. 6) illustrates a coil and magnet that extend past an upper surface of an image sensor and a lens carrier designed to be adjusted. However, in that embodiment, the lens carrier does not have structural portions or protrusions that extend past the upper surface of the image sensor.
Washisu (JP 2008-065221 A - cited by Applicant) discloses a camera module in which a coil and magnet drive optical stabilization of a module lens. However, the coil does not extend past the upper surface of an image sensor (see Fig. 6). Rather, it extends below the upper surface of the image sensor. Eromaki discloses a focusing coil and magnet that both extend past the upper surface of an image sensor. However, no portion of a lens supporting structure extends past that upper surface. 

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Yu (2021/0297515) discloses a camera module where the direction of extent of a coil-magnet pair that move a lens holder ends just before the upper surface of an image sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571) 272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
5/19/2022